EDMONDS, P. J.,
concurring.
Plaintiff appeals after the trial court granted summary judgment to defendant on the ground that her common-law claim of wrongful discharge was abrogated by the legislature’s enactment of a statutory remedy for violation of ORS 659A.203, and, alternatively, on the ground that plaintiff failed to raise a genuine issue of material fact as to whether defendant retaliated against her for reporting inappropriate *431staff conduct. In Olsen v. Deschutes County, 204 Or App 7, 127 P3d 655 (2006), we recently held that the enactment of a statutory remedy for a violation of Oregon’s whistleblower statutes did not abrogate the claim of wrongful discharge. I dissented in that case and continue to believe that it was decided incorrectly. Were I writing on a clean slate, I would affirm the judgment of the trial court on the ground that plaintiffs wrongful discharge claim was abrogated by the enactment of an adequate statutory remedy for violation of ORS 659A.203.
In this case, the trial court’s alternative ground for summary judgment was correct, Estes v. Lewis and Clark College, 152 Or App 372, 381, 954 P2d 792, rev den, 327 Or 583 (1998); therefore, I concur.